UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4772



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


STEVEN MAURICE BRITE, a/k/a Travis Louis
Thompson, a/k/a Terrance Melvin Felton,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (CR-99-127)


Submitted:   February 28, 2006            Decided:   March 14, 2006


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jennifer T. Stanton, J.T. STANTON, P.C., Norfolk, Virginia, for
Appellant.    James Ashford Metcalfe, Assistant United States
Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Steven Maurice Brite appeals the district court’s order

revoking his supervised release and sentencing him to twenty-four

months’ imprisonment.   Counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no non-

frivolous grounds for appeal, but suggesting that the district

court erred when it sentenced Brite to the full term of twenty-

four-months’ imprisonment for his supervised release violation.

Brite was notified of his right to file a pro se supplemental

brief, and was granted an extension in which to make such filing,

but he has not done so.

          We have reviewed the record and conclude that Brite is

not entitled to relief for several reasons.   First, the sentencing

guidelines range calculated under U.S.Sentencing Guidelines Manual

§ 7B1.4(a) (2004) (calculating the guideline range for Brite’s

supervised release violation) is purely advisory.       See United

States v. Denard, 24 F.3d 599, 602 (4th Cir. 1994).    Second, the

twenty-four month sentence imposed by the district court is also

within the statutory maximum.   See 18 U.S.C. § 3583(e)(3); Johnson

v. United States, 529 U.S. 694, 712 (2000) (stating “Section

3583(e)(3) limits the possible prison term to the duration of the

term of supervised release originally imposed”).      Finally, the

court stated an appropriate factual basis for sentencing Brite to

the high end of the advisory guidelines range.   Brite continued to


                                - 2 -
violate terms of his supervised release, including drug usage,

repeated failure to pay child support, failure to file required

reports with his probation officer, and failure to otherwise comply

with instructions of his probation officer. We therefore find that

the district court did not abuse its discretion in imposing a

twenty-four-month sentence.     We therefore affirm the judgment of

the district court.    We deny counsel leave to withdraw at this

time.   We also deny Brite’s pro se motion for substitute counsel.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.    If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to

withdraw from representation.    Counsel’s motion must state that a

copy thereof was served on the client.       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                                - 3 -